Citation Nr: 1141668	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-18 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-connected hepatitis B and hepatitis C.

2.  Entitlement to a total disability evaluation based on individual unemployability due to the service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to April 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which established service connection for hepatitis C and assigned a noncompensable rating.  The Board notes this decision in actuality recharacterized the Veteran's previously service-connected hepatitis B disability to include hepatitis C.  The noncompensable rating remained in effect from July 2003.  The Veteran filed a notice of disagreement (NOD) in May 2008.  

This matter also comes before the Board on appeal from a December 2008 rating decision, which denied TDIU.  The Veteran filed an NOD in February 2009.  A statement of the case (SOC) was issued in May 2009 for both the increased rating and TDIU claims.  The Veteran perfected his appeals in May 2009.    

The Veteran presented testimony before the Board in August 2010.  The transcript has been associated with the claims folder, and the Veteran has been furnished with a copy per his request..

A claim for irritable bowel syndrome, to include as secondary to the service-connected hepatitis B and C, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran's service-connected hepatitis B and hepatitis C is shown to be more consistent with a disability picture productive of intermittent fatigue; there has been no objective evidence of daily malaise or anorexia, or incapacitating episodes of chronic liver disease without cirrhosis or hepatitis C.

3.  Service connection is currently in effect for hepatitis B and hepatitis C rated as 10 percent disabling.  

4.  The Veteran's service-connected hepatitis B and hepatitis C disability has not been shown to render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, and no higher, for the service-connected hepatitis B and hepatitis C have been met for the entire period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.114 including Diagnostic Codes 7345, 7354 (2011).  

2.  The criteria for assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 


Duty to Notify 

The record shows that in June 2008 and July 2008 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

 With regard to the TDIU claim, the RO provided VCAA notice to the Veteran in July 2008, which was prior to the December 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

With regard to the claim for hepatitis B and C, the RO provided VCAA notice to the Veteran in June 2008, which was after the April 2008 rating decision.  However, the Board would note the claim for hepatitis C in its original posture was entitlement to service connection.  In the April 2008 rating decision, the RO found that there had been clear and unmistakable error in a prior rating decision and awarded service connection for hepatitis C.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, the June 2008 VCAA letter notified the Veteran of the evidence necessary to substantiate the claim for a higher rating, i.e. evidence that hepatitis B and C had worsened in severity.  The claim was readjudicated in a May 2009 SOC and an April 2010 supplemental statement of the case (SSOC).  

In the present appeal, in the June 2008 and July 2008 letters, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims.  These letters additionally gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA treatment records, reports of VA examination, statements of the Veteran, and the transcript of the August 2010 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issues and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

The Board notes the Veteran testified that his hepatitis C and B disability has worsened and that a new examination may be helpful to properly rate the service connected condition.  The Veteran was afforded VA examinations in September 2007, November 2007, and October 2009.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

In this case, the Veteran contends that his disability has worsened, to include such symptoms as fatigue, nausea, vomiting, and right upper quadrant pain.  These are the same complaints the Veteran has claimed during the appeal process and variously noted in the 2007 and 2009 VA examinations and VA outpatient treatment records dated between 2007 and 2008.
  
The Veteran testified that he has not sought any treatment for the disability, other than VA examination, and refused medications and vaccinations.  The Board has found in the instant decision that his complaints are sufficient to warrant an increased rating.  As such, the Board finds that the 2007 and 2009 VA examinations are adequate for rating purposes.  There is enough evidence in the claims file to render a decision on the merits regarding the increased rating claim, and a new examination is not in order.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Increased Rating Claim 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran contends that a higher rating is warranted for his service-connected hepatitis B and hepatitis C.  Specifically, he asserts that his disability has been productive of fatigue, nausea, vomiting, and right upper quadrant pain.

Historically, service connection was awarded for hepatitis B in a May 2004 rating decision.  An initial noncompensable evaluation was assigned effective July 2003.  In April 2008, the RO found clear and unmistakable evidence in a prior rating decision and awarded service connection for hepatitis C.  The disability was recharacterized as hepatitis B and hepatitis C.  The noncompensable rating remained in effect.

The Veteran appealed the continued noncompensable evaluation and the Board will now consider whether a higher evaluation is warranted for the hepatitis B and hepatitis C disability at any stage throughout the appellate period.  Hart, supra. 

The Veteran's service-connected hepatitis B and hepatitis C has been assigned a noncompensable evaluation under 38 C.F.R. § 4.114, Diagnostic Codes 7345 and 7354, Schedule of Ratings for the Digestive System.

Under Diagnostic Code 7345, a noncompensable rating is assigned for nonsymptomatic chronic liver disease; a 10 percent is assigned for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period; a 20 percent is assigned for daily fatigue, malaise, anorexia (without weigh loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  38 C.F.R. § 4.114.  Under Diagnostic Code 7354, the same criteria are applicable to hepatitis C (or non-A, non-B hepatitis).

After a review of the evidence of record, the Board finds that disability picture is  more consistent with a 10 percent rating, and no higher, for the service-connected hepatitis B and hepatitis C.  38 C.F.R. § 4.7.  In this regard, VA outpatient treatment records dated in August 2006 show the Veteran was recently diagnosed with hepatitis C.  He complained of some fatigue, but denied jaundice or abdominal distention.  An entry dated in October 2006 reveals the Veteran had no markers to suggest prior HAV or HBV infection.  It was recommended that he be vaccinated, but he was reticent.  The Veteran had a genotype of HCV uncommon for the United States and his viral load was not high.  

In May 2007, the Veteran reported not feeling well and mild nausea, but there was no emesis or jaundice.  The Veteran was hepatitis A and hepatitis B non-immune, but refused vaccinations.

Upon VA examination in September 2007, the Veteran denied any incapacitating episodes during the last 12-month period.  There was no use of medications associated with liver toxicity.  There were no extra-hepatic manifestation of liver disease.  The Veteran complained of intermittent fatigue, anorexia, right upper quadrant pain, and nausea.  He denied malaise and weight loss.  The examiner found no evidence in weight change.  There was also no evidence of malnutrition. The abdominal examination was normal.  The liver size was normal.  There was no evidence of ascites.  There was some abdominal tenderness in the left upper quadrant.  There was no evidence of portal hypertension or other liver disease.  

Upon VA examination in November 2007, the Veteran's hepatitis C was considered stable.  He had no current treatments.  The Veteran denied episodes of colic or other abdominal pain, distention, nausea, or vomiting in the past 12-month period.  There was no evidence of incapacitating episodes in the past 12 months.  There was no use of medication associated with liver toxicity.  There was no hemodialysis.  The Veteran denied weakness, malaise, anorexia, abdominal distention, abdominal pain, and jaundice.  There were no extra-hepatic manifestations of liver disease.  There was no portal hypertension.  The Veteran did not have any weight change or malnutrition.  The abdominal examination was normal.  There were no other signs of liver disease.  The Veteran was not interested in hepatitis C treatment and was not considered a good candidate because of a positive toxicity screen for cocaine.  

VA outpatient treatment records dated in July 2007 contain complaints of foul smelling stools, but the Veteran denied nausea, vomiting, and jaundice.  An entry dated in May 2008 indicated the Veteran denied significant abdominal pain, nausea, vomiting, increased weight, and jaundice.  An August 2008 abdominal ultrasound showed the liver to have normal hepatic echogenicity.  

In a June 2008 statement, the Veteran reported constant fatigue, as well as right upper quadrant pain three to four days per week.  He also indicated he suffered from nausea and occasional vomiting.  

Upon VA examination in October 2009, the Veteran again denied incapacitating episodes during the last 12-month period.  He endorsed near-constant fatigue, malaise, and nausea.  He also reported intermittent vomiting.  He denied anorexia and weight loss.  Right upper quadrant pain was said to occur in the past three weeks.  There was no evidence of malnutrition.  The abdominal examination was normal.  There was no evidence of portal hypertension or other liver disease.  

In sum, a 10 percent evaluation is warranted.  It is clear that fatigue has been a problem, though its frequency has mainly been intermittent.  Only the recent evidence shows reports of daily fatigue; however, even assuming such, there has been no objective evidence of malaise (despite reports in October 2009) or anorexia.  There has been no objective evidence of incapacitating episodes or dietary restrictions.  By the Veteran's own admission, he has refused medication for the disease.  Thus, the rating criteria for the next higher rating of 20 percent have not been met.  38 C.F.R. § § 4.7, 4.114; Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Veteran's hepatitis B and C has not caused frequent periods of hospitalization.  There is no objective evidence that the hepatitis disability alone has interfered with employability beyond that which is contemplated in the rating schedule and increased rating awarded in the instant decision.  

The Board has found that the rating criteria used to evaluate the Veteran's service-connected hepatitis B and hepatitis C describes his disability levels and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

TDIU

The Veteran filed an application for TDIU in July 2008.  He indicated hepatitis C was preventing him from securing or following any substantially gainful occupation.  His application revealed that he last worked full-time in August 2005, but that he became too disabled to work as of September 2005.  The Veteran stated that he completed three years of college.  

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340.  Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation or, with less disability, if certain criteria are met. Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and
there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  See 38 C.F.R. § 4.19.

The first step is to evaluate the Veteran's claim under the objective criteria listed in 38 C.F.R. § 4.16(a).  In the case at bar, the Veteran is in receipt of service connection for hepatitis B and hepatitis C rated as 10 percent disabling in the instant decision.  Thus, the Veteran does not meet the specific percentage requirements of 38 C.F.R. § 4.16(a).

Additionally, there has been no objective evidence that the Veterans is unable to secure and follow a substantially gainful occupation by reason of the service-connected hepatitis disability.  38 C.F.R. § 4.16(b).  Further, the Veteran's service connected hepatitis, as previously noted, does not preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).   

In order for a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that the veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, the Veteran informed the September 2007 and November 2007 VA examiners that he retired in 1997 by reason of age or duration of work.   The RO attempted to obtain employment information from the Magness Potter Boys and Girls Club, but they returned the form incomplete.  The Veteran was notified of the negative response.  Thereafter in September 2008, it appears the Veteran filled out and submitted the completed VA Form 21-4192, Request of Employment Information in Connection with Claim for Disability Benefits.  He indicated that he worked as a youth counselor from September 2003 to August 2005.  He further indicated the job ended as it was a college work program. 

During the October 2009 VA examination, the Veteran informed the examiner that he was not retired and was in fact disabled because of back problems.  VA outpatient treatment records show the Veteran was treated for a myriad of problems, to include, but not limited to, hypertension, back problems, cocaine abuse, transient ischemic attacks, and retinopathy. 

The Veteran testified that he is unemployable due to the stigma associated with hepatitis C and he believes it is a health hazard precluding him from working with people.  Aside from the Veteran's own contentions, there is no medical evidence to support his assertions of unemployability due solely to his single 10 percent disabling, service-connected hepatitis B and hepatitis C.  Thus, the claim for TDIU is denied.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to a 10 percent evaluation for the service-connected hepatitis B and hepatitis C is granted subject to the controlling regulations governing monetary awards.

Entitlement to TDIU is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


